Citation Nr: 9909279	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1953 to June 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to special 
monthly pension by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant is capable of dressing, bathing, eating, 
walking and attending to the wants of nature unassisted.

3.  The appellant is not blind or bedridden, is not a patient 
in a nursing home, and is mentally competent.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for aid and attendance of another person, or on 
account of being housebound, have not been met.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends, in essence, that his current 
disabilities, when considered in totality, are so disabling 
as to render him housebound and/or to require the regular aid 
and attendance of another person.  A veteran, who is 
otherwise entitled to VA pension, may receive an additional 
monthly pension where he is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351 (1998).  
Eligibility for such benefits requires that the veteran 
establish that he (1) is blind or functionally blind; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) has a factual need for aid and attendance.  
38 C.F.R. § 3.351(c) (1998).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (1998).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he is not required to 
satisfy all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet.App. 222, 224 (1996).  Nevertheless, it is 
"mandatory" for the VA to consider all of the above- 
mentioned factors within the regulation.  Id. at 224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if a veteran is permanently 
housebound.  38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (1998).  A condition precedent to receiving 
monthly pension at the housebound rate is a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under §4.17 of Chapter 38).  38 C.F.R. 
§ 3.351(d) (1998).

Private treatment records from Dr. William Sanders, covering 
the time period from 1993 to 1994, reveals that the appellant 
was being followed for hypertension, pain in both hips 
related to mild degenerative changes, and right knee pain.  
In January 1994, he underwent spinal laminectomy for a large 
herniated disc at L4- L5.  Following surgery, he still 
complained of a "pins and needles" feeling in his right 
leg.  Computerized tomography (CT) scan findings in February 
1994 revealed mild ectasia of the distal abdominal aorta and 
several calcified granulomas in the spleen.  He also had a 
previous history of surgery for a hiatal hernia with Dr. 
Sanders.

On VA general medical examination, dated in September 1994, 
the appellant complained of back problems and right leg pain.  
He stated that he had right leg radicular pain due to sciatic 
nerve damage.  He had received lumbar blocks and was 
presently prescribed Darvocet and Lodine.  He was using a 
cane to ambulate.  He was taking Trihydroserpine for his 
blood pressure and aspirin for right leg arthritis.  He 
stated that he was right- handed.  On physical examination, 
he presented as a mild to moderately obese, pleasant 
individual in apparent pain.  His systolic and diastolic 
pressure for sitting was recorded as 139/73, respectively.  
His recumbent blood pressure was 149/74 and his standing 
blood pressure was 151/79.  He had a left thoracotomy scar 
due to surgery for what he described as an "anomaly" many 
years previously.  He described some shortness of breath, but 
no respiratory disability was noted.  He was alert and 
oriented, and no psychiatric disability was noted.  He did 
appear anxious.

Examination of the musculoskeletal system revealed the 
appellant's complaint of tenderness over his well- healed 
scar in the area of his lumbosacral spine.  He also had 
tenderness over the right gluteal area and lateral aspect of 
the right hip.  Range of motion of the lumbosacral spine was 
moderately to severely restricted, and exact range of 
movement could not be elicited since he could not stand up 
without support.  He ambulated with a significant limp 
favoring the right lower extremity.  Straight leg raising was 
positive for pain at 40 to 50 degrees on the right side and 
associated with radicular pain down the right calf.  Patellar 
and ankle reflexes were symmetrical bilaterally.  He 
complained of tenderness on both sides of the right knee 
joint, more so on the lateral aspect.  No swelling or 
effusion was noted.  Flexion beyond 90 degrees was very 
painful, and he was unable to perform deep knee squats.  X- 
ray examination showed degenerative changes of the lumbar 
spine, but right knee findings were interpreted as normal.  
Diagnosis was of significant residuals of lumbar laminectomy 
with degenerative arthritis of the lumbar spine, possible 
mild degenerative joint disease of the right knee, status 
post left thoracotomy (old), and hypertension.

A report of private examination for aid and attendance, 
received in April 1997, indicates that the appellant's 
hypertension, hypercholesterolemia, hiatal hernia and chronic 
back pain, status post herniated disc surgery at "L5- S1," 
were considered his primary disabilities.  The examiner 
indicated that the appellant had limitation of his walking 
due to constant pain in the lower back and right leg with 
weakness of the right leg.  His blood pressure was recorded 
as 130/70.  He was not bedridden, and he was capable of 
dressing, bathing, eating, walking and attending to the wants 
of nature unassisted.

Treatment records from Southern Orthopedic Surgeons and VA 
reveal the appellant's complaint of left shoulder pain 
beginning in early 1998.  He initially was treated with 
lidocaine and hydrocortisone shots, but he eventually 
underwent partial rotator cuff repair and Mumford procedure 
in August 1998.  Some degenerative joint disease was present 
in the acromioclavicular joint.  He was also followed for 
hypertension, osteoarthritis, benign prostate hypertrophy, 
hyperlipidemia and hypercholesterolemia.  He had blood 
pressure readings of 124/72 and 104/60 in February and July 
1998, respectively.

VA report of chronic disease and preventative medicine 
screening tool, dated in July 1998, noted the appellant's 
report of uncontrolled hypertension worsened by being 
overweight.  He denied difficulties in "bathing, feeding or 
dressing [himself] or just getting around."  He denied 
symptoms of depression.  He indicated that he exercised "30 
minutes at least 2 or 3 times per week."

Upon review of the evidence of record, the Board finds that 
the appellant's disabilities are not so disabling as to 
render him unable to care for himself.  In so deciding, the 
Board is cognizant of the fact that he experiences marked 
disability of the lumbar spine and right leg which affects 
his ability to ambulate, and requires prescriptive medicine 
for pain control.  Additionally, he has disability of his 
non- dominant shoulder, and he has various disease processes 
for which he takes medicine.  However, both private and VA 
evaluations clearly show that he is mentally competent and 
capable of dressing and undressing himself, walking 
unassisted, attending to the wants of nature and keeping 
himself clean.  He is not blind, bedridden or hospitalized.  
In view of this evidence, the Board finds, by a preponderance 
of the evidence, that the appellant is not entitled to 
special monthly pension based on the need for aid and 
attendance of another person.

With respect to the appellant's claim for special monthly 
compensation at the housebound rate, the Board notes that the 
condition precedent of at least one disability rated as 100 
percent disabling has not been met.  Even assuming, arguendo, 
that the appellant could meet the threshold criteria for the 
applicability of this regulatory provision, both private and 
VA evaluations show the he is not permanently confined to his 
home or his immediate area, and he is not institutionalized.  
Thus, by a preponderance of the evidence, the Board finds 
that the appellant is not entitled to special monthly 
compensation at the housebound rate.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or on account of being 
housebound, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


